Citation Nr: 1452318	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-12 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral athlete's foot.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney at Law



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from November 1960 to November 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

On January 11, 2013, the Veteran testified via videoconferencing at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's Virtual VA file.

The claim is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify you if further action is required on your part.  

The Veteran claims that he was exposed to herbicides in Guam.  In an October 2011 statement, and also during his January 2013 hearing, the Veteran reported that his superior aboard the ship was Guamanian and had family in Guam.  The Veteran stated that his superior took him ashore to meet his family and to show the Veteran around Guam.  The Veteran reported visiting both desert and polluted areas.  He also stated that he did not think that he visited Andersen Air Force Base, but that he could not remember the name of the Navy Base where his ship docked.  In support of his claim, the Veteran has submitted a copy of "Appendix A," of an article entitled "Public Health Assessment Andersen Air Force Base Yigo, Guam", published by the Department of Health and Human Services Agency for Toxic Substances & Disease Registry (ATSDR), which shows that dioxins have been detected in soil at the Anderson Air Force Base.  See http://www.atsdr.cdc.gov/HAC/PHA/anderson/and_p4.html

The agency of original jurisdiction (AOJ) undertook efforts to determine whether the Veteran was exposed to herbicides as alleged in accordance with the procedures set forth in VA's Adjudication Procedure Manual, the "M21-1 MR," which directs VA to verify potential Agent Orange exposure with the Department of Defense (DoD), via the C&P service.  In a January 2012 memo, the C&P service noted that that it had reviewed two documents provided by DoD regarding herbicide use and testing outside of Vietnam, which documents did not indicate the tactical use of herbicides in Guam.  It was noted that there may have been some small scale use of commercial herbicides for brush and weed clearing, but records of such activity were not kept by DoD and DoD would have no way to know the chemical content of any such non-tactical herbicide use.  The memo also noted that in April 2010, two consultants from the C&P service contacted the Guam Program Manager of the Pacific Islands Office of the Environmental Protection Agency regarding the tactical use of herbicides in Guam who responded that he was not familiar with any tactical use of pesticides in Guam, nor had he ever seen any reports identifying the presence of Agent Orange anywhere in Guam.  

The AOJ then requested verification of exposure to herbicides from the U.S. Army and Joint Services Records Research Center (JSRRC).  The response received stated that according to the DoD listing of herbicide spray areas and test sites outside of the Republic of Vietnam, Agent Orange, and other tactical herbicides were not used, tested, disposed of, or stored on the island of Guam.  The JSRRC stated therefore that it could not be verified that the Veteran was exposed to Agent Orange or herbicides on Guam.

Overall, the Board finds that the evidence does not support a finding that the Veteran was exposed to Agent Orange in service.  The Board has considered the information contained in Appendix A of the Public Health Assessment referenced above and acknowledges that that document demonstrates that dioxins were found in soil at numerous sites at Andersen Air Force Base.  Notably, the Veteran has not affirmatively indicated that he ever stepped foot on Andersen Air Force Base.  Furthermore, the JSRRC has stated that available data does not document any Agent Orange spraying, testing, storage or usage in Guam and the C&P service has also found no evidence to support the veteran's assertion that he was exposed to Agent Orange in Guam.  

However, a review of the Public Health Assessment report indicates that on-site investigations conducted in 1993, 1999, and 2000 released that decades of military practices had potentially affected soil at many areas of Anderson Air Force Base.  During the decades of military use, chemicals were used and stored in various locations on the base and spilled during routine aircraft, vehicle, and ground maintenance operations. Wastes from military and housing operations were buried in two landfills at the south end of the North Field runways from 1946 to the late 1970s. Soil and groundwater beneath these landfills, and in dozens of other areas on base, may have been contaminated over the years by routine waste disposal, military operations, and occasional fuel spills. See http://www.atsdr.cdc.gov/HAC/pha/pha.asp?docid=1383&pg=1#backa.  

While there is no evidence that the Veteran was exposed to Agent Orange in service, the evidence does reflect possible exposure to contaminated soil and ground water.  There has been no medical opinion obtained regarding whether prostate cancer or any other claimed disability resulted from this possible contamination.  

Private medical evidence submitted by the Veteran suggests that the Veteran has hearing loss, tinnitus, bilateral athlete's foot, and a low back disability back disability that "may be associated" with service.  See McLendon, 20 Vet. App. at 81.  

In this regard, the Board has considered whether Dr. J.E.'s opinion, or any other private opinion of record, provides a sufficient basis for the Board to award service connection for hearing loss, tinnitus, bilateral athlete's foot, and/or a low back disability.  None of the private medical opinions were based on a review of the claims folder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (failure by an examiner to review a claims file will render an examination inadequate if there is information in the claims file that is important and necessary for a doctor to make an informed medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that it is incumbent on the examiner to consider all of the relevant evidence before forming an opinion).  This is so because a review of the Veteran's STRs fails to reveals complaints of, or treatment related to, hearing loss, tinnitus, athlete's foot, or a low back disability in service.  Further, on a September 1965 report of medical history, the Veteran denied having or having had ear trouble, foot trouble, joint problems, arthritis or rheumatism, or any other pertinent abnormality.  The Board finds the information contained in the Veteran's STRs, or the lack thereof, is relevant to the question of nexus and the failure to review the Veteran's claims folder before formulating their opinions renders the private clinicians' opinions of limited probative value.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should schedule the Veteran for a VA audiology examination to evaluate his claims of service connection for hearing loss and tinnitus.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  

The audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  

The audiologist should be asked to review the record, to include the private medical opinions of record, the exposure to acoustic trauma in service, and the evidence of possible exposure to environmental contaminants in Guam (as discussed in this document), take a detailed history from the Veteran, and provide an opinion as to whether it is as likely as not (50 percent probability or greater) that hearing loss and or tinnitus had its clinical onset in service or is otherwise related to active duty.

Regardless of whether the audiologist's opinion as to any question is favorable or negative, the audiologist must provide support for her opinion(s).  This includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his/her opinion.  If the audiologist disagrees with any private medical opinion regarding the etiology of the Veteran's hearing loss and or tinnitus, the audiologist should set forth specific reasons for his/her disagreement.

2.  The Veteran should be scheduled for a VA examination in connection with his claim of service connection for a low back disability.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination and all necessary tests and studies, including x-rays, should be conducted.  

The examiner is requested to identify all currently diagnosed disabilities of the lumbar spine.  The examiner should provide an opinion as to whether it is as likely as not (50 percent probability or greater) that any currently diagnosed lumbar spine disability is related to the Veteran's period of military service.  The examiner should consider the Veteran's specific assertions with regard to his in-service fall and subsequent muscle strain comment on whether the Veteran has a low back disability that is attributable to that alleged incident in service, if it is determined that the incident occurred as alleged.

The examiner is also requested to review the evidence of possible exposure to environmental contaminants in Guam (as discussed in this document), and the private medical opinion from Dr. J.E. and comment on whether he/she agrees or disagrees with the findings contained therein.  The examiner should set forth specific reasons for his/her agreement or disagreement.

A complete rationale should be given for all opinions and conclusions expressed, which should include reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his/her opinion.  

3.  The Veteran should be scheduled for a VA examination in connection with his claim of service connection for bilateral athlete's foot.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination and all necessary tests and studies should be conducted.  

The examiner should be asked to review the record, to include the private medical report by Dr. J.E., and the evidence of possible exposure to environmental contaminants in Guam (as discussed in this document), and take a detailed history from the Veteran with regard to the onset and progression of his reported athlete's foot.

The examiner should then specifically determine whether the Veteran has at any point since February 2011 had athlete's foot or any other fungal infection of the feet.  In this regard, the examiner should consider Dr. J.E.'s statement regarding fungal infections of the feet and their ability to temporarily clear up.  The examiner should provide an opinion as to whether it is as likely as not (50 percent probability or greater) that any diagnosed athlete's foot or other fungal infection of the feet had its onset in service or is otherwise related to the Veteran's military service.

All opinions should be set forth in detail and explained in the context of the record.  The examiner should specifically consider the Veteran's lay assertions regarding the onset of foot problems, as well as his reported symptomatology.

4.  The Veteran should be scheduled for a VA examination in connection with his claim of service connection for prostate cancer.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination and all necessary tests and studies should be conducted.  

The examiner should be asked to review the record, to include evidence of possible exposure to environmental contaminants in Guam (as discussed in this document), and take a detailed history from the Veteran with regard to the onset and progression of his prostate cancer.

The examiner should provide an opinion as to whether it is as likely as not (50 percent probability or greater) that prostate cancer is related to the Veteran's period of military service.  

All opinions should be set forth in detail and explained in the context of the record.  The examiner should specifically consider the Veteran's lay assertions regarding the onset of foot problems, as well as his reported symptomatology.

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 



handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





Department of Veterans Affairs


